Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 12/11/2020 ("12-11-20 OA"), the Applicant substantively amended claims 1, 5, 7 and 12 and canceled claims 2 and 6 on 03/11/2021 ("03-11-21 Response").
Applicant amended the title and amended non-elected, previously-withdrawn claim 17 in the 03-11-21 Response.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 3 under line item number 1 of the 12-11-20 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-5 and 10-14 as being anticipated by Jung set forth starting on page 3 under line item number 2 of the 12-11-20 OA.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 03/17/2021, the examiner called the Attorney of Record, Joshua B. Goldberg (Reg. No. 44,126), for an examiner's amendment to cancel withdrawn claims 17-20. The Attorney of Record authorized the examiner's amendment (see below) on 03/19/2022 at 10:20 A.M. EST.  

Withdrawn claims 17-20 has been canceled.
17. (Canceled).
18. (Canceled).
19. (Canceled).
20. (Canceled).
After the cancelation of claims 17-20, claims 1, 3-5 and 7-16 are pending. 

Allowable Subject Matter
Claims 1, 3-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record including Jung, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein an orthogonal projection of the to-be-removed region on the flexible display substrate overlaps the bending region of each of at least two flexible display substrates of the plurality of flexible display sub-substrates.
Claims 3-5 and 7-11 are allowed, because they depend from the allowed independent claim 1.

Independent claim 12 is allowed, because it refers to the allowed independent claim 1.
Claims 13-16 are allowed, because they depend from the allowed independent claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        23 March 2021